Case 1:19-cv-00303-CMH-MSN Document 23 Filed 06/16/20 Page 1 of 6 PagelD# 160

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
GARRETT TUCKER,
Plaintiff,

Vv. Civil Action No. 1:19-cv-303

)
)
)
)
)
)
ANDREW SAUL, Acting )
Commissioner of the )
Social Security )
Administration, )
)
Defendant. )

ORDER

This matter comes before the Court on the Report and
Recommendation of the Magistrate Judge dated January 13, 2020.
Plaintiff Garret Tucker petitioned this Court pursuant to 42
U.S.C. § 405(g) for judicial review of the final decision of the
Commissioner of the Social Security Administration (“Defendant”)
denying his claim for disability insurance benefits under Title
II of the Social Security Act, 42 U.S.C. § 423. Both Plaintiff
and Defendant filed motions for summary judgment.

Federal Rule of Civil Procedure 72(b) provides that a
magistrate judge may hear a dispositive motion, without the
consent of the parties, and recommend the disposition of the
matter to a district judge. FED. R. CIV. P. 72(b). Additionally,

the Rule requires a district judge to whom a case is assigned to

make a de novo determination on the record, or receive
Case 1:19-cv-00303-CMH-MSN Document 23 Filed 06/16/20 Page 2 of 6 PagelD# 161

additional evidence, on any portion of the magistrate judge’s
disposition, to which a party has made a specific written
objection. Id. Further, a party must make any objections to the
magistrate judge’s recommendation within fourteen (14) days of
being served with a copy of the order or waives its right to
appellate review.

Under 42 U.S.C. § 405(g), the Court’s review of a final
decision of the Commissioner of Social Security is limited to
determining whether there is substantial evidence to support the
Commissioner’s findings of fact and whether those findings were
reached by application of the proper legal standards. Hancock v.
Astrue, 667 F.3d 470, 472 (4th Cir. 2012). After a thorough
review and analysis of the administrative record and Plaintiff’s
assignments of error, the Magistrate Judge found that the
Commissioner’s decision was supported by substantial evidence.
The Magistrate Judge recommended that Plaintiff’s Motion for
Summary Judgment be denied, and that Defendant’s Motion for
Summary Judgment be granted.

On January 27, 2020, Plaintiff filed timely objection
pursuant to 28 U.S.C. § 636, Rule 72(b), and Local Rule 7,
challenging the Magistrate Judge’s recommendation regarding the
cross motions for summary judgment. On February 10, 2020,
Defendant filed a timely response to Plaintiff’s objection.

Having conducted a de novo review of the administrative record
Case 1:19-cv-00303-CMH-MSN Document 23 Filed 06/16/20 Page 3 of 6 PagelD# 162

and the controlling case law, and after considering the
Plaintiff’s objections, this Court agrees with the Magistrate
Judge’s recommendation.

Plaintiff raises one objection to the Magistrate Judge’s
recommendation. Plaintiff argues that the Magistrate Judge
erroneously found that the ALd’s Residual Functional Capacity
(“RFC”) assessment of Plaintiff was supported by substantial
evidence, specifically that the weight given to the opinions
from multiple treating source doctors was appropriate.
Essentially, Plaintiff is rearguing the issues he raised in his
initial brief, arguments rejected by the Magistrate Judge. Yet,
merely restating arguments raised in the summary judgment
filings “does not constitute an ‘objection’ for the purposes of

district court review.” See Nichols v. Colvin, 100 F. Supp. 3d

 

487, 497 (E.D. Va. 2015) (citing Abou-Hussein v. Mabus, No. 2:09-

 

1988-RMG-BM, 2010 U.S. Dist. LEXIS 114830, at *1 (D.S.C. Oct.
28, 2010), aff'd 414 F. App’x 518 (4th Cir. 2011)).

Contrary to Plaintiff’s objection, the Magistrate Judge
properly held that substantial evidence supports the ALJ’s
evaluation of Plaintiff’s treating physicians. The Magistrate
Judge correctly noted that courts “generally should not disturb
an ALJ’s decision as to the weight afforded a medical opinion
absent some indication that the ALJ ‘dredged up specious

inconsistencies.’” Keaton v. Colvin, No. 3:15-cv-588, 2016 U.S.
Case 1:19-cv-00303-CMH-MSN Document 23 Filed 06/16/20 Page 4 of 6 PagelD# 163

Dist. LEXIS 184781, at *10 (E.D. Va. July 11, 2016) (citing Dunn
v. Colvin, 607 Fed. Appx. 264, 267 (4th Cir. 2015)). Material
inconsistencies aré a compelling basis to give little weight to
a medical opinion. Hamm v. Colvin, No. 14-cv-38, 2015 U.S. Dist.
LEXIS 3204, at *26-28(E.D. Va. Jan. 12, 2015) (quoting Burch v.
Apfel, 9 F. App’x 255, 260 (4th Cir. 2001)). Here, as the
Magistrate Judge explained, the inconsistencies at issue are far
from specious.

In assessing Plaintiff’s RFC, the ALJ found that the
treating physicians’ checkbox opinions relied solely on
Plaintiff£’s subjective complaints, which conflicted with the
record, including the treating physicians’ own prior
observations and Plaintiff’s statements. Plaintiff argues that
the Magistrate Judge erred in failing to conclude the ALJ
committed reversible error by finding the inconsistencies in the
record to be material and thus giving little weight to the
medical opinions of the treating doctors. The Magistrate Judge
addressed and rejected this objection, noting that the ALJ did
not disregard totally any medical opinion but gave modest weight
to three treating physicians’ opinions and minimal weight to the
fourth medical opinion. As the Magistrate Judge noted, the ALJ
has the exclusive duty to evaluate the medical opinions in the
record and is not required to accept any medical opinion

regarding the nature and severity of a claimant’s impairment,
Case 1:19-cv-00303-CMH-MSN Document 23 Filed 06/16/20 Page 5 of 6 PagelD# 164

including treating source’s opinion, as controlling. 20 C.F.R. §

404.1527; see Hunter v. Sullivan, 993 F.2d 31, 35 (4t Cir.

 

1992). If a physician’s opinion is not supported by clinical
evidence or is inconsistent with other substantial evidence, “it
should be accorded significantly less weight” and courts “must
defer to the ALJ’s assignments of weight unless they are not
supported by substantial evidence.” Craig v. Charter, 76 F.3d
585, 590 (4th Cir. 1996); Dunn v. Colvin, 607 F. App’x 264, 271
(4th Cir. 2015). The Magistrate Judge further noted that whether
the ALJ pointed to specific evidence is irrelevant because the
Social Security Administration regulations do not require an
express discussion of each factor for weighing an opinion, and
the conclusion reached was consistent with the record as a

whole. See Baxter v. Astrue, No. SKG-10-3048, 2012 U.S. Dist.

 

LEXIS 1171, at *14-15 (D. Md. Jan. 4, 2012). Because the
physicians relied on subjective complaints and the complaints
conflicted with the record as a whole, the Magistrate Judge
concluded there was no “other realistic course for the ALJ to
take” other than to give these opinions less than controlling
weight. Burch v. Apfel, 9 F. App’x 255, 260 (4th Cir.

2001) (unpublished). Consequently, the Magistrate Judge found the
Court must defer to the ALJ’s assignment because it is supported
by substantial evidence. This Court agrees with the Magistrate

Judge’s conclusion.
Case 1:19-cv-00303-CMH-MSN Document 23 Filed 06/16/20 Page 6 of 6 PagelD# 165

Based on a de novo review of the evidence in this case and
having reviewed the Report and Recommendation, the Plaintiff's
Objections and Defendant’s Response, it appears to the Court
that the Magistrate Judge’s Report and Recommendation is correct
for the reasons stated. This Court finds the Report and
Recommendation neither clearly erroneous nor contrary to law.
This Court adopts the Magistrate Judge’s Report and
Recommendation; and, it is hereby

ORDERED that Plaintiff’s Motion for Summary Judgment is
DENIED; the Defendant’s Cross-Motion for Summary Judgment is

GRANTED; and the Defendant’s final decision is DISMISSED.

a

CLAUDE M. HILTON
UNITED STATES DISTRICT JUDGE
Alexandria, Virginia

June LE 1 2020
